Exhibit 10.29

200 South Broad Street, 3rd Floor, Philadelphia, PA 19102


Phone: 215-875-0700
Fax: 215-546-7311




PREIT
May 8, 2013
Mario C. Ventresca, JR.
Senior Vice President
Pennsylvania Real Estate Investment Trust
200 South Broad Street
Philadelphia, PA 19102
Re:
PREIT Services, LLC Severance Plan for Certain Officers (“Plan”)

Dear Mario:
This letter will constitute an amendment to the Plan solely with respect to you
and shall not affect the Plan in any respect as to any other past, present or
future Eligible Employee. The Executive Compensation and Human Resources
Committee (the “Committee”) has approved, subject to your acceptance by signing
a copy of this letter, the following amendments to the Plan applicable solely to
you. You understand that similar or dissimilar individual amendments may be
entered into concurrently or from time to time hereafter with other individual
employees, which amendments will not affect the Plan as applied to you. Subject
to your acceptance below, the following amendments to the Plan shall be given
effect on and as of April 10, 2013:
1.    Section 3.1(c)(1) is hereby amended and restated to read in its entirety
as follows:
“If Mario C. Ventresca, JR. (“Mario”) shall be an Eligible Employee who is
eligible to receive benefits pursuant to Section 2.3(b)(1), (2) or (3) and who
executes a General Release, Mario shall receive an amount equal to 104 Weeks of
Pay. The Company will pay this amount in a lump sum to Mario within five days
after his Termination Date. Mario shall also receive the “COBRA Benefits”
described in Section 3.2 (which shall be paid by the successor company) and a
bonus described in Section 3.4A (which shall be paid by the Company within five
days after Mario’s Termination Date).”
2.    Section 3.4 is hereby amended by adding the following at the beginning at
the first sentence thereof:
“Except as otherwise provided in Section 3.4A,”
3.    The following is hereby added as Section 3.4A:
3.4A.    Double Bonus. If Mario is eligible to receive benefits pursuant to
Section 2.3(b)(1), (2) or (3), the Company, in lieu of the pro-rated bonus
referred to in Section 3.4,




--------------------------------------------------------------------------------

Exhibit 10.29

shall pay Mario an amount equal to the average of the last two bonuses received
by Mario prior to his Termination Date under the Company’s Incentive
Compensation Opportunity Award Program [(or the compensation program for leasing
officers, if applicable)] multiplied by two. The Company shall pay such amount
to Mario within the five‑day period after his Termination Date.”
4.    Except as expressly amended hereby, none of your rights or obligations or
those of the Company under the Plan shall be affected hereby. Capitalized terms
used, but not defined, in this amendment shall have the meanings ascribed to
such terms in the Plan. This letter contains the entire agreement of the
signatories with respect to the amendments to the Plan set forth herein. For
purposes of clarity, it is understood and agreed that (a) if the Plan shall be
terminated, the amendments set forth in Sections 1, 2 and 3 of this letter shall
thereupon cease to have any effect and (b) if an amendment to the Plan
applicable to Eligible Employees generally shall be adopted, (i) such amendment
shall be applicable to Mario (except as provided in clause (ii)) and (ii) the
terms hereof (other than the amounts payable under Sections 3.1(c) (1) and 3.4A
of the Plan as set forth above) shall be amended to the extent necessary as
determined by the Committee to be consistent with the amendment to the Plan so
adopted, in each case without any further action by either of the parties to
this letter. Except as provided in the preceding sentence, no modification or
claim of waiver of any of the provisions hereof shall be valid unless in writing
and signed by the party against whom such modification or waiver is sought to be
enforced. The law of the Commonwealth of Pennsylvania shall be the controlling
state law in all matters relating to this amendment (without reference to
principles of conflict of laws), and shall apply to the extent it is not
superseded by ERISA.
PREIT Services, LLC


By: /s/ Bruce Goldman    
ACCEPTED AND AGREED:


/s/ Mario C. Ventresca, Jr.    
Mario C. Ventresca, JR.










